Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s drawings filed 7/28/2020 have been considered and accepted by the Examiner.  Claims 1-20 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
communication unit in claim 1.
unit in claim 1,
unit in claim 2, 
first unit in claim 4, 
unit in claim 5, 
unit in claim 6,
communication unit in claim 7,
communication unit in claim 8,
unit in claim 9,
unit in claim 10,


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.












EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to an integrated circuit chip comprising:
“each unit being configured to send at least one packet having one of a plurality of tiers to at least one other unit and being configured to specify, for each tier, a subset of destination units to which packets of that tier are to be sent, wherein each unit is configured to:
receive a packet having one of the plurality of tiers;
determine the tier of the received packet; and
sequentially send packets having a different tier to the tier of the received packet to each of the respective subset of destination units for the different tier” in combination with other recited elements in claim 1.

The present application also relates to a method for implementation on an integrated circuit chip comprising:
 “each unit being configured to send at least one packet having one of a plurality of tiers to at least one other unit and being configured to specify, for each tier, a subset of destination units to which packets of that tier are to be sent, the method comprising:
receiving a packet having one of the plurality of tiers;
determining the tier of the received packet; and
sequentially sending packets having a different tier to the tier of the received packet to each of the respective subset of destination units for the different tier” in combination with other recited elements in claim 14.



A second prior art, Kim et al, (EP 1562124 A2), teaches a network on a chip NoC having n x n topology structure that comprises a plurality of switches for transmitting and receiving data to and from a plurality of ports.  The output port where the data is transmitted is determined, and the data is spread based on an orthogonal code assigned to the output ports of the at least one of the switches.  Orthogonal codes are allocated per path in accordance with the direction of transmission/output port of each data.

A third prior art, Ting et al. (US Publication 2015/0198997 A1), teaches a network-on-chip serves as a hub for transferring information traffic between the processor cores and the peripheral devices. The network-on-chip recognizes the source/destination addresses of a packet and relays the packet to the proper recipient, wherein the packet is a multicast packet.

However, Felch, Kim, and Ting, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the present application allowable.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471